Citation Nr: 1227053	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a right ankle disorder. 

2.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO decision, which denied the Veteran's applications to reopen his previously denied claims for service connection for a right ankle sprain and a right knee injury.

These issues were remanded by the Board for further development in February 2010 and November 2010.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

In January 2010, a video conference hearing was held before a Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of this proceeding has been associated with the claims folder.  In a May 2012 letter, the Veteran was advised that he was entitled to an additional Board hearing as the Veterans Law Judge who had conducted the January 2010 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran responded in June 2012 that he did not wish to appear at a hearing and requested that the case be considered on the evidence of record.  As such, the Board will proceed to adjudicate the claims.

The Board notes that the Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after the November 2010 remand was issued.  However, in a December 15, 2011, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to the merits of the claims as done below.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a right ankle disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an October 2001 RO decision, the Veteran's claim of service connection for a right ankle disorder was denied on the basis that no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service. 

2.  Evidence received since the October 2001 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.

3.  By a September 2005 Board decision, the Veteran's claim of service connection for a right knee disability was denied on the basis that the Veteran's current right knee disability was first clinically manifest many years after his discharge from active service, and there is no competent evidence showing that his right knee disability is related to a disease or injury in active service. 
4.  Evidence received since the September 2005 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The October 2001 RO decision denying the Veteran's claim of service connection for a right ankle disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a right ankle disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The September 2005 Board decision denying the Veteran's claim of service connection for a right knee disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for right knee disorder has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a right ankle disorder, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for a right ankle disorder is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's application to reopen his previously denied claim for service connection for a right knee disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An November 2011 VCAA letter dated fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The November 2011 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  This letter explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence showing that the Veteran's right knee condition was occurred in or caused by service.  The Board notes that this letter referred to an April 2000 rating decision as the most recent final denial of this issue.  In actuality, the most recent final denial with regard to the Veteran's right knee claim was a September 2005 Board decision.  However, the Board finds that this error amounts to nothing more than a typographical error.  The Veteran was informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the correct bases of the prior final denial on the merits.  Therefore, despite the error regarding the year of the most recent final denial of this claim, the Veteran was essentially informed of all relevant information relating to his claim.  As such, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  The Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a right ankle disorder. 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right ankle disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran was previously denied service connection for a right ankle sprain in an October 2001 rating decision. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the October 2001 denial was that no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  At the time of this denial, VA medical records, statements submitted by the Veteran, and service treatment records were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, duplicate copies of service treatment records, personnel records, and VA and private medical records.  

With regard to the newly submitted medical evidence, the claims file contains a July 2011 VA treatment record noting the Veteran as having degenerative disc disease/traumatic arthropathy of the right ankle.

Therefore, as the newly submitted medical evidence specifically demonstrates a residual or chronic disability subject to service connection, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

2.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a right knee disorder.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disorder.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Veteran has previously sought service connection for a right knee disorder.  Most recently, the Veteran was denied service connection a right knee disability in a September 2005 Board decision. 

The basis for the September 2005 denial was that the evidence of record does not show that this condition was occurred in or caused by service.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, duplicate copies of service treatment records, personnel records, and VA medical records.  

With regard to the service treatment records, these records are duplicative of service treatment records that were already of record at the time of the September 2005 denial.  As such, this evidence cannot be considered new, and these records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the personnel records, these records do not relate to the Veteran's right knee claim.  As such, this evidence cannot be considered material, and the personnel records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements and testimony, the Board notes that the Veteran asserts that he has a right knee disability as a result of his active duty service.  The Board finds that these statements are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements and testimony are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the newly submitted medical records, the VA medical records reflect that the Veteran has degenerative joint disease of the right knee or traumatic arthritis of the right knee.  The Board notes that a May 2004 private medical record that was of record at the time of the September 2005 Board denial reflected that the Veteran had bilateral knee pain with probable early arthritis.  The newly submitted medical records do not reflect that the Veteran has a current right knee disability that was occurred in or caused by service.  As such, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been received regarding the claim of service connection for a right ankle disorder, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

As new and material evidence has not been received regarding the claim of entitlement to service connection for a right knee disorder, the Veteran's claim is not reopened, and the appeal is denied.


REMAND

The Veteran is seeking entitlement to service connection for a right ankle disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran claims that he injured his right ankle during service and was treated for this injury while on active duty.

A review of the service treatment records reveals that the Veteran complained of swelling in the right ankle in April 1976.  It was noted that his right foot got stepped on while playing basketball.  The Veteran was noted as having a sprain/contusion.  An April 1976 radiographic report of the right ankle showed no significant abnormalities.  In August 1980, the Veteran complained of a right ankle sprain and was noted as being in a short-leg walking cast.  He was put on profile for 14 days, which included no running, no marching, no physical training, and no standing longer than 30 minutes.  A November 1987 Report of Medical History reflects that the Veteran had a right ankle sprain in November 1980. 

With regard to a current disability, the Veteran was noted in a July 2011 VA treatment record as having degenerative disc disease/traumatic arthropathy of the right ankle.

Therefore, as the evidence of record reflects that the Veteran injured his right ankle in service, and the Veteran has a current right ankle disability, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current right ankle disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination for his claimed right ankle disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right ankle disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a right ankle disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current right ankle disability had its onset during his military service or was caused or aggravated by his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


